Per Cur.
We cannot be too scrupulous and guarded upon this subject. All interference by a party in the selection and returning of the jury should be prevented. Here the court are satisfied that it was done with no improper intention, but if this excuse were permitted to avail, it would afford an example to others whose views might be worse, and it would prove a most pernicious precedent.
*254The law gives to the party a right to challenge; but it confides to the sheriff, and to him exclusively, the trust of making the panel. This should satisfy the party, and no cause, however weighty, no motive, however pure, will warrant his interference. To admit the objection here, is, we are assured, against the equity and justice of the case; but it is our duty to proceed by a general and inflexible rule, and that rule prohibits the party from interfering in any case with the duties of the sheriff.
Inquisition quashed.